  Case 21-00600       Doc 17     Filed 01/25/21 Entered 01/25/21 10:05:19            Desc Main
                                   Document     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 IN THE BANKRUPTCY MATTER OF:
                                                             Chapter 13 No.      21-00600
 Daniel Porras and Maria Porras                              Judge     Jacqueline P. Cox


                                           Debtors

                       OBJECTION TO CONFIRMATION OF PLAN

       Deutsche Bank National Trust Company, as Trustee, in trust for registered Holders of Long

Beach Mortgage Loan Trust 2006-4, Asset-Backed Certificates, Series 2006-4, (“Movant”),

through its attorneys, Kluever Law Group, LLC, files this, its Objection to Confirmation of Plan,

(“Objection”) and in support thereof, states the following as Movant’s:

       1.      Debtors filed the instant Bankruptcy case on 01/17/2021.

       2.      This Court has jurisdiction over this Objection as this Objection is a core

proceeding.

       3.      Movant is the holder of the note secured by a mortgage on the property commonly

known as 424 E. Jeffrey Ave, Wheeling, IL 60090 (“the Subject Property”).

       4.      Select Portfolio Servicing, Inc. is the servicing agent for Movant.

       5.      Movant’s pre-petition arrears claim is $2,820.32.

       6.      Debtors’ Chapter 13 Plan of Reorganization, (the “Plan”), provides that the Trustee

disburse the sum of $1,300.00 to cure Movant’s pre-petition arrears claim.

       7.      Accordingly, the Plan impermissibly modifies the rights of the Movant to receive

all funds due it, thereby violating 11 U.S.C. § 1322(b)(2) and 11 U.S.C. § 1322(b)(5).
  Case 21-00600       Doc 17     Filed 01/25/21 Entered 01/25/21 10:05:19       Desc Main
                                   Document     Page 2 of 2



       WHEREFORE, Movant requests this Court enter an Order denying confirmation of the

Plan and for such other relief as the Court Deems just.

                                             Deutsche Bank National Trust Company, asTrustee,
                                             in trust for registered Holders of Long Beach
                                             Mortgage Loan Trust 2006-4, Asset-Backed
                                             Certificates, Series 2006-4


                                             /s/ Matthew C. Abad
                                             Matthew C. Abad ARDC# 6257858
                                             Counsel for Movant

                                             Date: 1/25/2021

Kluever Law Group, LLC
225 W. Washington St., Suite 1550
Chicago, IL 60606
(312) 236-0077
Our File #: SPS000741-21BK1
